Citation Nr: 0807110	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-34 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disorder.

2.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 

ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1964 to May 1967.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision by the Los Angeles Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for PTSD, rated 30 percent, effective October 24, 
2001 and an April 2004 decision by the Phoenix RO that 
continued the 30 percent rating for PTSD, denied service 
connection for a bilateral shoulder disorder, and denied 
entitlement to TDIU.  In October 2006, the Board remanded the 
claim for further development. 


FINDINGS OF FACT

1.  On report of medical history for enlistment, it was noted 
that both of the veteran's shoulders had "pulled out."

2. On clinical evaluation on service separation examination 
the veteran's shoulders were normal; the  medical evidence 
does not show that the .shoulder disorder increased in 
severity as a result of service.

3.  The veteran's PTSD is manifested by occupational and 
social impairment with panic attacks, disturbances of 
motivation and mood, and difficulty in establishing 
occupational and social relationships; occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood 
is not shown.

4.  The veteran's sole service connected disability, PTSD, is 
rated 50 percent, and is not shown to be of such nature and 
severity as to preclude him from obtaining or maintaining 
substantially gainful employment.




CONCLUSIONS OF LAW

1.  Service connection for bilateral shoulder disorder is not 
warranted.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2007).

2.  A 50 percent (but no higher) rating is warranted for the 
veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code (Code) 9411 (2007).

3.  The schedular requirements for TDIU are not met, and TDIU 
is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.10, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO). Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes that a November 2006 development letter (after the 
rating decisions on appeal, but pursuant to October 2006 
Board remand) advised the veteran of the evidence needed to 
substantiate his claim for service connection for bilateral 
shoulder disorder, an increased rating for his back 
condition, and TDIU.  Although the 1st page of the letter did 
not list the claims on appeal, the content of the letter 
specifically address the shoulder, PTSD, and TDIU claims.  In 
this letter, the veteran was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The veteran was further advised to inform VA if there 
was any other evidence or information that he would like VA 
to obtain.  While the November 2006 letter did not advise the 
veteran verbatim to submit everything he had pertinent to his 
claim, it explained the type of evidence necessary to 
substantiate his claim and asked him to submit any such 
evidence.  This was equivalent to advising him to submit 
everything in his possession pertinent to the claim. 

The November 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  The Boards finds that the VCAA notice is adequate as 
the November 2006 letter, which includes Dingess/Hartman 
notice, informs the appellant that, in evaluating claims for 
increase, VA looks at the nature and symptoms of the 
condition, severity and duration of the symptoms, and impact 
on employment.  The claims were subsequently readjudicated by 
a December 2007 supplemental statement of the case (SSOC).  
The fundamental fairness of the adjudication process is not 
compromised here.

The content of the November 2006 notice letter fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In an SSOC notice response, the veteran requested 
that VA wait the full 60-day period to give him a chance to 
submit further information.   The Board notes that no 
additional evidence was received during this period.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issues has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  In particular, the Board notes 
that the RO/AMC has obtained the veteran's VA treatment 
records, and arranged for him to undergo VA examinations.  
Also, VA has obtained copies of private treatment records, 
which have been associated with his claims file.

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim. 38 U.S.C.A. §§ 5103 
and 5103A (The VCAA left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim before the 
duty to assist provisions of the VCAA are fully applicable to 
the claim). See also Paralyzed Veterans of America, et. al., 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

II. Factual Background, Criteria, and Analysis

A.  Bilateral Shoulder Disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

If a pre-existing disorder is noted upon entry into service, 
then [to establish service connection] the burden falls on 
the veteran to establish that it was aggravated by service.  
Wagner v. Principi, 370 F.3d 1089, 1096 (2004).

A pre-existing disability will be considered to have been 
aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.38 
U.S.C.A. § 5107(b).

Here, service medical records (SMR's) included an April 1964 
enlistment examination, in which on the report of medical 
history the veteran indicated that he had painful or 
"trick" shoulders or elbows.  The reviewing physician noted 
that the veteran stated that both of his shoulders had pulled 
out and there was no medical management.  An August 1964 
record noted that the veteran was involved in an automobile 
accident with injuries to his foot.  A June 1965 record 
showed that the veteran was involved in a fight in which he 
had complaints of sharp pain in his left shoulder on motion 
of his arm and he was unable to flex his shoulder in any 
direction.  No fractures were visualized on x-ray 
examination.  Other treatment records, as well as the May 
1967 separation examination were negative for any complaints, 
treatment, or diagnoses of a bilateral shoulder disorder.  

1981 VA treatment records noted treatment for bilateral 
dislocated shoulders secondary to trauma in 1966.  The 
veteran was diagnosed with recurrent dislocations.  X-rays 
revealed calcification of the right humeral head.  

Records considered in conjunction with the veteran's award of 
Social Security disability benefits showed that the basis for 
the granted was the veteran back disorders.  A secondary 
diagnosis had not been established.  An October 1995 Parker 
Community Hospital record indicated that in 1994, the veteran 
was allegedly beaten and had some decrease in his right upper 
extremity range of motion.  1995 to 1996 VA treatment records 
showed complaints of continuous bilateral arm pain.  A March 
1995 record noted that the veteran was involved in an 
automobile accident two years ago (1993) and attributed 
tingling of his fingers, neck, and back to the accident.  An 
August 1996 record from Dr. G. K. reported a history provided 
by the veteran in that when he was 17 or 18 years old he 
dislocated both shoulders while doing gymnastics.  A March 
1999 record showed complaints of right arm numbness.  The 
veteran denied any specific injury to his arms or neck.  He 
indicated that he was involved in a motor vehicle accident in 
1968 at which point there was a mild whiplash injury.  He 
reported that he did not begin feeling any symptoms in his 
neck or arms until the last couple of years.  The impression 
was that the veteran had right arm radiculopathy and 
demonstrated many signs suggestive of Marfan syndrome.  

1998 to 2003 records from Prescott VA Medical Center (VAMC) 
included an August 1998 treatment record that had an 
impression of chronic shoulder pain possibly with 
radiculopathy.  A June 2000 treatment record showed that the 
veteran's right upper arm atrophy was evaluated.  An x-ray 
revealed a fracture.  A June 2004 record showed that the 
veteran was evaluated for atrophy of the right bicep with 
questionable etiology.  The record noted that it might be 
related to his history of multiple bilateral shoulder 
dislocations.  

On June 2007 VA examination report, it was noted that the 
claims file had been reviewed.  The veteran reported that he 
last worked six to seven years ago in maintenance and ground 
keeping.  He indicated that he was no longer working mainly 
due to vision problems.   He stated that his shoulders first 
gave him problems around age 3, but he did not have 
difficulty with them during his childhood.  He then 
dislocated both shoulders in gymnastics and this only 
happened about two more times prior to entering service.  He 
indicated that while he was in the service, his right 
shoulder started to go out once with lifting, but he was able 
to put it back into place.  He did not recall any injury to 
the left shoulder.  He had no surgeries of the shoulders, 
used no assistive devices, and gave no history of any injury 
or fracture of the right clavicle.  X-rays revealed that the 
right shoulder had an old healed fracture of the distal 
clavicle and mild degenerative joint disease of the 
acromioclavicular joint.  His left shoulder showed 
degenerative joint disease of the acromioclavicular joint.  
After examination, the examiner opined that the veteran had a 
bilateral shoulder disorder prior to entering into the 
service.  The condition/conditions on the right and left were 
not aggravated and it did not progress beyond normal 
progression during or due to the veteran's military service 
on any kind of permanent basis.  The June 1965 in-service 
injury was noted in the record; however, the veteran did not 
make any mention of it during examination.  Therefore, the 
examiner opined that any current right or left shoulder 
condition was not caused by or related to military service.  

Here, as a bilateral shoulder disorder was noted in the 
report of medical history on the induction examination, the 
evidence clearly shows that the disability preexisted service 
and contraindicates a finding that it was incurred in 
service.  Accordingly, consideration of the claim must turn 
to whether the preexisting bilateral shoulder disorder was 
aggravated by service.  To warrant service connection on this 
basis, the evidence must show that the disability increased 
in severity during service.  See 38 C.F.R. § 3.3069(b); 
Falzone, supra.

While the evidence shows that the veteran's left shoulder 
became symptomatic in service after a fight there is nothing 
to suggest that the symptoms were of greater severity than 
those prior to service.  Notably, clinical evaluation of the 
shoulders at service separation examination was normal.  
Consequently, the service medical records do not reflect an 
increase in severity of the preexisting bilateral shoulder 
disorder during service.  Likewise, there is no postservice 
medical evidence suggesting that the veteran's pre-existing 
bilateral shoulder disorder increased in severity during 
service.  On June 2007 VA examination, the examiner opined 
that the bilateral shoulder disorder was not aggravated and 
it did not progress beyond normal progression during or due 
to the veteran's military service on any kind of permanent 
basis.  There is no competent medical evidence to the 
contrary.  

While the veteran may believe that his bilateral shoulder 
disability was aggravated by his service, there is no 
indication that he is competent to render such opinion.  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

There is a preponderance of the evidence against a finding 
that the veteran's pre-existing bilateral shoulder disorder 
increased in severity during service, and aggravation of such 
disability by his service may not be conceded.  Hence, this 
claim must be denied.

B.  Increased Rating for PTSD

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in claims for increased ratings, staged 
ratings may be warranted if the claim involves the initial 
rating assigned with a grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  This appeal is 
from the initial rating assigned with the grant of service 
connection in March 2003.  However, functional impairment due 
to PTSD has remained essentially unchanged throughout the 
appeal period, and staged ratings are not indicated.

The criteria for rating PTSD provide a 100 percent rating 
where there is total occupational and social impairment due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Code 9411.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §  4.7. 

Here, the evidence included 1998 to 2003 treatment records 
from Prescott VAMC that showed treatment for PTSD.  An 
October 2001 record indicated that the veteran's symptoms of 
PTSD were manifested by intrusive thoughts, avoidance, 
hyperarousal with poor sleep, somewhat exaggerated startle 
response, and poor concentration.  

In an October 2001 statement from T. R., she indicated that 
the veteran had nightmares at least 2 to 3 times per week.  
He would go from being suicidal to wanting to kill anyone he 
could not handle.  He had trouble concentrating and keeping a 
job.  

In an October 2001 statement from M. H., she indicated that 
while the veteran worked for her, there were times when he 
talked about suicide because he could not cope physically or 
emotionally with people or situations.  He seemed overboard 
emotionally most of time, and at times was very, very angry.  

In a November 2001 doctor's certificate, Dr. C. A. noted a 
history of the veteran having decades of impaired sleep, 
irritability, flashbacks, anxiety, avoidance of people, 
amnesia for some combat time periods, nightmares, suicidal 
ideations, low energy, poor appetite, apathy, and panic 
attacks.  Dr. C. A. indicated that he observed that the 
veteran had difficulty in concentrating, and low stress and 
frustration tolerance.  He had intolerance and avoidance of 
people, irritability, and nervousness.  His panic attacks 
hindered him from driving.  

On June 2003 VA examination, it was noted that the claims 
file was reviewed.  The veteran reported symptoms such as 
difficulty with sleep, nightmares, intrusive thoughts, anger, 
irritability, avoidance and hypervigilant behavior, and 
exaggerated startle response.  The veteran reported that he 
was unable to work due to an arm condition.  He last work two 
years ago (2001) as a gardener.  His spouse died in the 
1980's and for the past year he was involved in a significant 
relationship.  He volunteers at the VFW every other day, 
where most of his social activities took place.  He reported 
that he had a few friends.  He indicated that he consumed 
three to four beers every other day.  

On examination, the veteran's immediate and recent memories 
were intact.  His remote memory was adequate.  He was 
oriented in all spheres.  His speech was normal for the most 
part, but became emotional when he discussed his spouse.  His 
thought production was spontaneous.  Continuity of thought 
was goal-directed and relevant.  Thought content contained no 
suicidal or homicidal ideations.  There were no delusions, 
ideas of reference or feelings of unreality.  His abstract 
ability and concentration were adequate.  He was alert, 
responsive, and cooperative.  His judgment was good, and his 
insight was fair.  His Global Assessment of Functioning (GAF) 
score was 50.  

Records considered in conjunction with the veteran's award of 
Social Security disability benefits showed that the basis for 
the grant was the veteran back disorders.  A secondary 
diagnosis had not been established.  Medical records were 
negative for treatment relating to PTSD.      

June 2006 Social and Industrial Assessment concluded that the 
veteran had been living on the very fringes of society for 
many years.  Since his time in the military he had largely 
remained alone.  His social activities were confined to going 
to bars and drinking.  He acknowledged that he drank up to 20 
beers a day.  His days were spent watching TV or working in 
the garden.  He reported that he did not like people.  He had 
a minimal relationship with his significant other and a 
little relationship with all of her children.  By history, he 
had seriously abused alcohol, which was evident in his 
mentation and speech processes.  His GAF was 50/50. 

On July 2007 VA examination, the veteran's presentation was 
vague as to content and avoidant in style.  He reported 
difficulty with sleeping, nightmares, occasional intrusive 
thoughts.  He did not report any suicidal ideations.  He 
described his anger and irritability as "fair".  He had 
verbal bursts of irritability.  He continued to meet the 
avoidance criteria and reported hypervigilant behavior and an 
exaggerated startle response.  The veteran indicated that he 
had not worked due to his physical disabilities.  As he was 
not working, there was no lost time from work to report.  In 
regards to activities of daily living, he managed his own 
personal hygiene and grooming.  He did not report any close 
friendships.  His anger and irritability were mild to 
moderate in degree.  He indicated that he was drinking 4 to 5 
times per week, 6-12 beers per day.  After mental status 
examination, the examiner noted that the veteran's GAF score 
continued to be 50.  The examiner restated the symptoms as 
described above by the veteran and indicated that the 
symptomatology continued to be in the serious range.  

Following a thorough review of the evidence of record, the 
Board concludes that symptoms of the veteran's PTSD meet the 
criteria for a 50 percent rating.  The evidence of record 
show psychiatric symptoms productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  panic attacks; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  The 
level of disability has remained essentially unchanged and is 
reflected by the reported GAF scores of 50.  A GAF score of 
41-50 indicates "serious symptoms OR any serious impairment 
in social, occupational, or school functioning."  American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) (Fourth Edition).  

In an October 2001 statement by the veteran's previous 
employer, she reported that the veteran could not cope 
physically or emotionally with people or situations.  In a 
November 2001 doctor's certificate, Dr. C. A. indicated that 
he observed that the veteran had difficulty in concentrating, 
and low stress and frustration tolerance.  He had intolerance 
and avoidance of people, irritability, and nervousness.  His 
panic attacks hindered him from driving.  On June 2006 Social 
and Industrial Assessment it was noted that the veteran had 
been mostly alone since his time in the military and he had a 
minimal relationship with his significant other and her 
children.  On July 2007 VA examination, the VA examiner 
described the veteran's symptomatology as serious.  Such 
findings reasonably satisfy the criteria for a 50 percent 
rating.  

While September 2001 statements from T. R. and M. H. 
indicated that the veteran talked about suicide and a 
certificate by Dr. C. A. reported a history of suicidal 
ideations, Dr. C. A. did not report any observed suicidal 
ideations.  Also, the veteran himself denied any such 
suicidal ideations in treatment records and on VA 
examinations and none were objectively shown.  The 
objectively observed symptoms were not productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, judgment, thinking, or mood due to such 
symptoms as suicidal ideation and the inability to establish 
and maintain effective relationships is not shown at any time 
during the appellate period.  Consequently, a 70 percent 
schedular rating is not warranted for any "stage" during the 
appellate period.

C.  Entitlement to TDIU

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent. 38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration. 38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination. 38 
C.F.R. §§ 3.341, 4.19;  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  Thus, the Board may not consider the effects of 
the residuals of the veteran's bilateral shoulder disorder or 
other nonservice- connected disabilities on his ability to 
function.

The veteran has one service-connected disability: PTSD, rated 
50 percent. 38 C.F.R. § 4.25.  Thus, the minimum schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a) are not met.

The analysis progresses to the "subjective standard" under 38 
C.F.R. § 4.16(b).  The Board must determine whether the 
veteran is unemployable due to his service-connected 
disability regardless of its rating.  This regulation 
provides that the established VA policy is that "all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled."  However, in these cases, in 
order for the veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
circumstance which places the claimant in a different 
position from other veterans with the same rating.

In Floyd v. Brown, 9 Vet. App. 95 (1996), the Court held that 
the Board may not assign an extraschedular disability rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance, because 
§ 3.321(b)(1) establishes a specific procedure requiring all 
claims under that provision to be referred to the Under 
Secretary for Benefits or the Director of VA's Compensation 
and Pension Service for initial decision.  However, the Court 
held that the Board may be required to consider the 
applicability of 38 C.F.R. § 3.321(b)(1) when the issue has 
been raised before the Board.

Here, the Board finds that the evidence fails to show that 
the service-connected disability is so exceptional or unusual 
as to warrant referral to the Under Secretary for Benefits or 
the Director of VA's Compensation and Pension Service for 
extraschedular consideration.  First, the record does not 
show frequent periods of hospitalizations.  Second, the 
evidence does not support a finding that the veteran is 
demonstrably unable to obtain or maintain employment due to 
his service-connected PTSD.  On July 2007 VA examination, the 
examiner opined that the veteran's PTSD, if that were the 
only variable under consideration, would not preclude all 
types of employment.  Based on the frequency, intensity, and 
duration of symptoms relevant to PTSD, employment would be 
feasible.  There is no medical evidence that indicated that 
the veteran's service-connected disorder, alone, prevented 
him from maintaining employment.

For reasons noted above, the more probative evidence 
establishes that the veteran is not totally disabled for any 
substantially gainful employment due to his service-connected 
PTSD, alone.  Accordingly, there is a preponderance of the 
evidence against his claim for TIDU.


ORDER

Service connection for bilateral shoulder disorder is denied. 

An increased, 50 percent, rating is granted for the veteran's 
PTSD, subject to the regulations governing payment of 
monetary awards.

Entitlement to TDIU is denied.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


